 LABORERS'LOCAL NO.301279Laborers'InternationalUnion of North America,Local No. 301(William E.Arnold ConstructionCompany, et al.)andFranWhiting.Case12-CB-1303January 16, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on August 8, 1972, by FranWhiting, an individual, herein called the ChargingParty, and duly served on Laborers'InternationalUnion of North America, Local No. 301, hereincalled theRespondent or Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 12, issued acomplaint on September 8, 1972,againstRespon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(A)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge 1 were duly served on the parties tothis proceeding.Thereafter, the Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On October 2, 1972, counsel for the GeneralCounsel filed directly with the Board a motion tostrikeportions of the Respondent's answer andMotion for Summary Judgment. Subsequently, onOctober 17, 1972, the Board issued an ordertransferring the proceeding to the Board and a noticeto show cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to notice to showcause,entitledMemorandum in Opposition toGeneral Counsel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthorityin thisproceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe complaintalleges,in substance,and theRespondentadmits,2thatWilliam E. Arnold Con-structionCompany, herein called Arnold, andPreston H. Haskell Company, herein called Haskell,have been under contract with the Respondentcovering certain employees and that the ChargingParty has been a member of and represented forcollective-bargaining purposes by the Respondent.On June 30, 1972, the Charging Party, an employee-member of the Respondent Union, filed a chargewith the Board's Region 12 in Case 12-CB-1292charging that the Respondent had violated Section8(b)(1)(A)of the Act by discriminating against,coercing, and restraining her in violation of the rightsguaranteed in Section 7 of the Act by refusing torefer her out in a fair and regular manner to availablejobs at jobsites of Arnold and Haskell. A copy of thecharge was served on the Respondent on or aboutJuly 5, 1972.The complaint further alleges in paragraphs 9 and10 which the Respondent denies (1) that by letterdated July 11, 1972, the Respondent's business agentnotified the Charging Party that he was bringingcharges against her for violating the InternationalUnion's constitution by preferring charges againsthim before the Board in Case 12-CB-1292 withoutfirst exhausting all the remedies available under theconstitution; and (2) that on or about July 31, 1972,he notified the Charging Party that a trial board oftheRespondent had fined her $300 plus all courtcosts incurred by the Respondent in regard to theBoard's charges in Case 12-CB-1292. However, theGeneral Counsel has attached to his Motion forSummary Judgment Exhibits "A," "B," and "C"which purport to be letters written by the Respon-dent to the Charging Party referring to the unionproceedings against her and to the resulting fine andcosts levied against her. In its response to the noticeto show cause, the Respondent has failed to allude toor controvert these exhibits and, therefore, theystand admitted to be true. Since the exhibitssubstantiate the allegations of paragraphs 9 and 10,the Respondent's denials are stricken as sham andfrivolous and these allegations are deemed admittedand found to be true. On the basis of these admittedfactual allegations of the complaint, the GeneralCounsel contends that his Motion for SummaryJudgment should be granted as a matter of law underthe Supreme Court precedent inU.S.LinesandBoard precedents inSkuraandRed Ball.3In its response to the notice to show causeopposing the Motion for Summary Judgment, theRespondent argues that the instant case does not fallIThe title of "Trial Examiner"was changed to "Administrative LawAmerica and its Local 22 (U.S.LinesCo),391U.S. 418;Local 138Judge"effective August 19,1972.InternationalUnion of Operating Engineers,AFL-CIO (Charles S Skura),2Except as herein set forth,all the factual allegations of the complaint148NLRB 679,InternationalBrotherhood of Teamsters,Chauffeurs,have been admitted by the Respondent.Warehousemen and Helpers of America(Red Ball Motor Freight, Inc.),1917N L R.B.vIndustrialUnion of Marine & Shipbuilding Workers ofNLRB No. 95.201NLRB No. 24 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the boundaries of the decision in U.S.Lines.In that case, the Supreme Court, in enforcing theBoard's 8(b)(1)(A) order against a union for expellingamember who had filed a charge with the Boardwithout first exhausting intraunion procedures,distinguished between a "complaint and grievance[which] does not concern an internal union matter,[and one which] touches a part of the publicdomain."4 The Respondent contends that the origi-nal charge in U.S.Linesrelated to a union causing anemployer to discriminate against the union memberwith respect to employment and therefore it was, asfound by the Supreme Court, within the publicdomain; while on the other hand, the instant chargeinCase 12-CB-1292 concerns an illegal refusal torefer the Charging Party for employment and is apurely internal union matter which could have andshould have been handled with the RespondentUnion. We do not agree because we believe that thecharge in Case 12-CB-1292 involves more thanunion matters and does touch a part of the publicdomain within the meaning of the analogousU.S.Linesprecedent.The charge in Case 12-CB-1292 alleged that theRespondent violated Section 8(b)(1)(A) of the Act bydiscriminatorily refusing to refer the Charging Partyfor employment in a fair and regular manner toavailable jobs with Arnold and Haskell. Since thecharge involves the Charging Party's employmentrelationship with her employers Arnold and Haskell,itnecessarily implicates not only the RespondentUnion and Charging Party as an employee member,but also the employers to whom she should havebeen referred for employment. It thus raises a wholecomplex of public policy issues relating to employ-ment which touch a part of the public domain andwhich cannot be fully explored in an internal unionproceeding.As the Supreme Court stated in theanalogous U.S.Linessituation, "[t]here cannot beany justification to make the public processes waituntil the union member exhausts internal proceduresplainly inadequate to deal with all phases of thecomplex problem concerning employer, union, andemployee member."5 In these circumstances, we findthat it is beyond the Union's lawful competency torestrict or limit the Charging Party's access or resorttoBoard processes, by requiring exhaustion ofinternal union procedures under penalty of fine orother coercive means. Accordingly, we shall grant theGeneral Counsel's Motion for Summary Judgmentand enter an appropriate 8(b)(1)(A) Order.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THECOMPANIESWilliam E. Arnold Construction Company andPreston H. Haskell Company, are Florida corpora-tions.At all times material herein, Arnold has beenengaged in the business of general contractor in thebuilding and construction industry and Haskell hasbeen engaged in the business of general constructionin the building and construction industry.During the past 12 months, a representative period,Arnold purchased and received materials and sup-plies valued in excess of $50,000 which were shippedto its Florida job location directly from pointsoutside the State of Florida and Haskell performedservices in excess of $50,000 for customers located inStates other than the State of Florida.We find, on the basis of the foregoing, that Arnoldand Haskell are and have been at all times materialherein, employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLaborers'InternationalUnion of North America,LocalNo. 301,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn June 30, 1972, the Charging Party, an employeemember of the Respondent which represented her forcollective-bargaining purposes, filed a charge in Case12-CB-1292 alleging that the Respondent hadviolated Section 8(b)(1)(A) of the Act by discriminat-ing against, coercing, and restraining her in violationof the rights guaranteed in Section 7 of the Act byrefusing to refer her out in a fair and regular mannerto available jobs at jobsites of Arnold and Haskellwho have been under contract with the Respondentcovering certain of their employees. Thereafter, byletter dated July 11, 1972, the Respondent's businessagent notified the Charging Party that he wasbringingcharges against her for violating theInternationalUnion's constitution by preferringcharges against him before the Board in Case12-CB-1292 without first exhausting all the remediesavailable under the constitution. Subsequently, theRespondent's business agent notified the ChargingParty that a union trial board had fined her $300 plusall court costs incurred by the Respondent in regardto the Board's charges in Case 12-CB-1292. Accord-aUS Lines,supraat 4285US Lines, supraat 425 LABORERS'LOCAL NO.301281ingly,we find that the Respondent, by its aforesaidconduct, has restrained and coerced the ChargingParty in violation of Section 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actionto effectuate the policies of the Act.CONCLUSIONS OF LAW1.William E. Arnold Construction Company andPreston H. Haskell Company are employers engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Laborers' International Union of North Amer-ica,Local No. 301, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent, by restraining and coercingmembers who are employees within the meaning ofthe Act, has engaged in conduct violative of Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Reimburse or refund to Fran Whiting, if she haspaid the fines and costs under the circumstancesdescribed in paragraph 1(a) of this Order, theamount of said fines and costs, with interest at 6percent per annum, imposed upon her for filingunfair labor practice charges with the Board withoutfirstexhausting internal union remedies prior tofiling such charges with the Board.(b) Post at its offices, copies of the attached noticemarked "Appendix."6 Copies of said notice, onforms provided by the Regional Director for Region12, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent, immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c) Sign, as aforesaid, and mail sufficient copies ofthe attached notice to the Regional Director forRegion 12, for posting, Arnold and Haskell beingwilling,atallplaceswhere notices to companyemployees are customarily posted. Such copies ofthis notice shall be provided the Respondent by saidRegional Director.(c)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals.the words in the notice reading"Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relation-, Board "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Laborers' International Union of North America,Local No. 301, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Threatening and coercing members who areemployeeswithin themeaning of the Act bypreferring charges against them or by fining them forfiling unfair labor practice charges with the Boardwithout first exhausting internal union remediesprior to filing such charges with the Board.(b) In any like or related manner interfering with,APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten and coerce memberswho are employees within the meaning of the Actby preferring charges against them or by finingthem for filing unfair labor practice charges withthe Board without first exhausting internal unionremedies prior to filing such charges with theBoard.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees 282DECISIONSOF NATIONAL LABORRELATIONS BOARDin the exercise of the rights guaranteed them byThis is an official notice and must not be defacedSection7 of the Act.by anyone.Thisnotice must remain posted for 60 consecutiveLABORERS'daysfrom the date of posting and must not beINTERNATIONAL UNIONaltered, defaced,or coveredby any othermaterial.LFOCALNORTHNo. 301AMERICA,Any questions concerning this notice or compli-(LaborOrganization)ance with its provisions may be directed to theBoard'sOffice,Room 706, Federal Office Building,DatedBy500 Zack Street,P.O. Box 3322, Tampa,Florida(Representative)(Title)33602,Telephone 813-228-7711, Extension 227.